Title: From Thomas Jefferson to Charles Thomson, 21 May 1784
From: Jefferson, Thomas
To: Thomson, Charles



Dear Sir
Philadelphia May. 21. 1784.

I received your favor of the 16th. last night. I was out when it was delivered, so know not how it came; a circumstance no otherwise important than as I am at a loss how or where to enquire for the packet which should have accompanied it containing the commissions, instructions &c. I shall immediately however make the enquiry. I am obliged to you for the order for the journals. I shall make use of it to procure those of 1779, 1783, and part of 1784,  which my set wants. My matter in the printing way is dropped. Aitken had formerly told me he would print it for £4. a sheet. He now asked £5–10 which raised the price from £48 to £66. but what was a more effectual and insuperable bar was that he could not complete it under three weeks, a time I could not wait for it. Dunlap happened to be out of town; so I relinquished the plan. Perhaps I may have a few copies struck off in Paris if there be an English printer there. If I do you shall assuredly have one. I shall take the liberty of adding some of your notes. Those which were amendatory merely will have their effect on the body of the work. I left all the papers belonging to the Grand committee in the hands of Mr. Blanchard. Among these were the papers relating to Vermont. My reason for not delivering them to you, as I did the others, was that the committee was to sit that morning. There are vessels arrived here which left London as late as the 14th. of April. Nothing important however has yet been communicated from them. The principal interesting occurrence here is a very daring insult committed on Mr. Marbois by a Frenchman who calls himself the Chevalr. de Longchamps, but is in fact the nephew of the Minister’s steward’s wife. He obliged him in his own defence to box in the streets like a porter. He is demanded by the Minister to be delivered up by the Executive here to be sent to France for punishment. They are plodding over the case. Whether he be a citizen of America or not is not yet decided. I shall endeavor to make myself acquainted with the facts because it will possibly be the cause of something disagreeable here, and perhaps on the other side the water. I think there is a desire in the Executive here to give every satisfaction they can. But whether it is in the syllables and letters of the law that a Frenchman committing an outrage may be delivered up to his master for punishment is matter of dubiety. You will hear enough of it, as it comes to Congress of course, so I will add no more than my respectful compliments to Mrs. Thomson & assurances to yourself that I am with much esteem Dr. Sir Your friend & servt,

Th: Jefferson


P.S. I find your letter came by post but no packet with it. The arrival of so late a vessel is now contradicted.

